
	

114 HR 3773 IH: Protect Riders of Metrorail Public Transportation Act of 2015
U.S. House of Representatives
2015-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3773
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2015
			Ms. Norton (for herself, Ms. Edwards, and Mrs. Comstock) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, relating to the authority of the Secretary of Transportation
			 under the public transportation safety program.
	
	
 1.Short titleThis Act may be cited as the Protect Riders of Metrorail Public Transportation Act of 2015. 2.Federal safety managementSection 5329(f) of title 49, United States Code, is amended to read as follows:
			
				(f)Authority of Secretary
 (1)In generalIn carrying out this section, the Secretary may— (A)conduct inspections, investigations, audits, examinations, and testing of the equipment, facilities, rolling stock, and operations of the public transportation system of a recipient;
 (B)make reports and issue directives with respect to the safety of the public transportation system of a recipient;
 (C)in conjunction with an accident investigation or an investigation into a pattern or practice of conduct that negatively affects public safety, issue a subpoena to, and take the deposition of, any employee of a recipient or a State safety oversight agency, if—
 (i)before the issuance of the subpoena, the Secretary requests a determination by the Attorney General of the United States as to whether the subpoena will interfere with an ongoing criminal investigation; and
 (ii)the Attorney General— (I)determines that the subpoena will not interfere with an ongoing criminal investigation; or
 (II)fails to make a determination under clause (i) before the date that is 30 days after the date on which the Secretary makes a request under subparagraph (A);
 (D)require the production of documents by, and prescribe recordkeeping and reporting requirements for, a recipient or a State safety oversight agency;
 (E)investigate public transportation accidents and incidents and provide guidance to recipients regarding prevention of accidents and incidents;
 (F)at reasonable times and in a reasonable manner, enter and inspect equipment, facilities, rolling stock, operations, and relevant records of the public transportation system of a recipient; and
 (G)issue rules to carry out this section. (2)Additional authority (A)If the Secretary finds that a State safety oversight agency that oversees a rail fixed guideway system operating in more than 2 States has become incapable of providing adequate safety oversight of such system, the Secretary may administer State safety oversight activities for such rail fixed guideway system until the States develop a State safety oversight program certified by the Secretary in accordance with subsection (e) of this section.
 (B)To carry out administrative and oversight activities authorized by this paragraph, the Secretary may use—
 (i)grant funds apportioned to an eligible State under subsection (e)(6) to develop or carry out a State safety oversight program; and
 (ii)grant funds apportioned to an eligible State under subsection (e)(6) that have not been obligated within the administrative period of availability..
		
